                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

BRONSON EDINGTON                                                              PLAINTIFF

v.                          CASE NO. 3:19-CV-00063 BSM

DOES                                                                        DEFENDANTS

                                      JUDGMENT

       Pursuant to the order entered on this day, this case is dismissed without prejudice.

       IT IS SO ORDERED this 28th day of May 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
